



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Guppy, 2021 ONCA 610

DATE:  20210910

DOCKET: C69376

Hoy, Trotter and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Roger Guppy

Appellant

Roger Guppy, acting in person

Nicole Rivers, for the respondent

Heard and released orally: September 8, 2021 by
    video conference

On appeal from the convictions entered by Justice
    Christine Pirraglia of the Ontario Court of Justice on July 22, 2020, with
    reasons reported at 2020 ONCJ 413.

REASONS FOR DECISION

[1]

Duty counsel, Ms. Vandebeek, advised that Mr.
    Guppy had declined her offer to assist with his conviction appeal.  Mr.
    Guppy remained silent when asked for his submissions. The Crown asked that his
    appeal be dismissed as abandoned. We advised Mr. Guppy that if he remained
    silent and made no submissions his appeal could be dismissed as abandoned. He
    continued to remain silent.

[2]

This appeal is dismissed as abandoned.

Alexandra Hoy J.A.

Gary Trotter J.A.

David M. Paciocco J.A.


